DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 19, 22-27, 29, and 31 are pending.  Claims 19, 22-27, 29 and 31 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination (hereinafter “the Response”) dated 2/1/2022.
Claim Objections
Claim(s) 25 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 25:  In line 2, remove the dash in “-an alloy”.
Regarding claim 31:  In line 1, change “claims 19” to --claim 19--.
Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,705,002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 22, 25, 29, 31 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by HO et al. (US Pub. 2017/0299489).
Regarding claim 19:  HO discloses:  A sensor for the detection of electrically conductive or polarizable particles (FIG. 2A, 2C), comprising: a substrate (bottom part of 210 in FIG. 2C); characterized in that on at least one side of the substrate, in a first level a first insulator (Insulator layers are between electrodes 222, 224, 226, 228 in a vertical direction as shown in FIG. 2C.  First level is below 222.), in a second level a first electrode layer (222), in a third level a second insulator (between 222 and 224) and in a fourth level a second electrode layer (224) are arranged either directly or indirectly in such a way that in at least one electrode layer and one insulator at least one opening (212) is formed, which is accessible to the particles (P in FIG. 6) to be detected; wherein the electrode layers each have at least two interleaved electrodes (Since the electrodes extend along either side of openings 212 in FIG. 2A as shown in the cross-sectional views and since they detect the particles capacitively as discussed in para. 31, then they must be interleaved.  That is each side of the electrodes pairs 222, 224, 226, and 228 are connected to a different potential and since there are electrodes on either side 
Regarding claim 22:  HO discloses:  at least one of the insulators, at least in some sections, has at least one of the electrodes arranged thereon (FIG. 2C shows that the insulating layers are the sections between the electrodes 222, 224, 226, and 228 in the vertical direction so the insulators have electrodes on them.).
Regarding claim 25:  HO discloses:  at least one electrode is formed of at least one of a group comprising a conductive metal (Since the electrodes detect the particles capacitively as discussed in para. 31, then they inherently must at least be made of a conductive metal.), an alloy, a platinum metal and an alloy of a platinum metals.
Regarding claim 29:  HO discloses:  the at least one opening (212) is formed in the form of a longitudinal depression (FIG. 2A).
Regarding claim 31:  HO discloses:  A method for controlling a sensor according to claims 19 (The limitations of claim 19 have been discussed above.), including detecting particles (para. 31) and characterized in that the sensor is operated in at least one of a measurement mode (“measured capacitance” in para. 31), a cleaning mode, and a monitoring mode, and characterized in that in the measurement .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO in view of HARADA et al. (US Pub. 2012/0151992).
Regarding claim 24:  HO does not disclose a heating conductor.
HARADA however does teach that a heating conductor (61) is formed between the substrate (19) and the first insulator (16, FIG. 5 shows this order of the layers.), or in an even-numbered level.
One skilled in the art at the time the application was effectively filed would be motivated to use the heating conductor of HARADA on the device of HO so that the sensor can operate at a desired temperature and can also burn off accumulated particulate matter to regenerate the detection capability of the sensor (para. 9 of HARADA).
Regarding claim 26:
HO does not specify the material of the covering layer.
HARADA however does show a covering layer (11 in FIG. 5) and specifies that it is formed from one of ceramic, glass, metal oxide (para. 99), and a combination thereof.
One skilled in the art at the time the application was effectively filed would be motivated to use the ceramic alumina of HARADA as the material for the top covering layer of HO because it as superior electrical insulation and heat resistance (para. 99 of HARADA.)
Claim(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO in view of FREEMAN et al. (US Pat. 6,811,663).
Regarding claim 23:  HO does not disclose that between the substrate and the first insulator a planar metal layer is formed that covers the substrate in the area of the at least one opening.
FREEMAN however does teach an embodiment (FIG. 8b) where a planar metal layer (E) is formed that covers the substrate (F) at the opening (A).
One skilled in the art at the time the application was effectively filed would be motivated to use the covering layer of FREEMAN at the bottom of the hole of HO so that it is less likely that particles could escape detection by passing through the device without being detected by the electrodes.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case a known element a blind hole (known from FREEMAN) is being substituted for another known element (a through-hole known from both HO and FREEMAN) to obtain the predictable results that particles will enter into the hole/well and interact with the 
Regarding claim 27:  HO discloses a through-hole (FIG. 2C) not a blind hole.
FREEMAN however does teach the opening (6 in FIG. 1a) as a blind hole or as a through-hole (11 in FIG. 1b).
One skilled in the art at the time the application was effectively filed would be motivated to use a blind hole as taught by FREEMAN for the holes of HO so that it is less likely that particles could escape detection by passing through the device without being detected by the electrodes.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case a known element a blind hole (known from FREEMAN) is being substituted for another known element (a through-hole known from both HO and FREEMAN) to obtain the predictable results that particles will enter into the hole/well and interact with the electrodes as taught by FREEMAN (col 1 lines 43-46; col. 3 lines 6-14) and HO (para. 31).
Response to Amendment/Argument
The Examiner acknowledges the cancelation of claims 28-30 agrees that all limitations of claim 29 are sufficiently shown in the drawings.  The previous objections to the drawings is accordingly withdrawn.
The Examiner acknowledges the amendments to claims 24, 25, and 31 and the previous rejections under 35 U.S.C.112 are accordingly withdrawn.
The Applicant has argued (pages 6-7 of the Response) that HARADA does not teach the limitations of claim 1 as currently amended.  This argument is moot as HO is now relied upon as the primary reference to disclose the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.